338 F.2d 327
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.August R. BLASE, d/b/a A. R. Blase Company, Respondent.
No. 19180.
United States Court of Appeals Ninth Circuit.
Nov. 12, 1964.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Melvin J. Welles, Paul J. Spielberg, Attys., N.L.R.B., Washington, D.C., for petitioner.
J. Hart Clinton, Robert D. Raven, Morrison, Foerster, Holloway, Clinton & Clark, San Francisco, Cal., for respondent.
Before HAMLEY, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board has petitioned this court for enforcement of its order issued against August R. Blase, d/b/a A. R. Blase Company, on June 27, 1963.


2
The Board found that Blase had violated section 8(a)(1) and (3) of the National Labor Relations Act, 49 Stat. 452 (1947), as amended, 29 U.S.C. 158(a) (1) and (3) (1958), by 'discriminatorily' discharging and 'discriminatorily' failing and refusing to reinstate or rehire Raul Hernandez and Humberto Garza as employees.  The order contains the usual cease and desist and affirmative provisions, including a requirement that Hernandez and Garza be made whole for any loss of earnings suffered by reason of the asserted discrimination.  The Board's order and decision are reported in 143 N.L.R.B. No. 33.


3
In opposing the petition, respondent complains, among other things, of the restrictions placed upon him by the Board and the trial examiner with regard to the witnesses who could be examined at a reopened hearing which was held.  Specifically, he contends that he should have been permitted to recall certain witnesses for cross-examination relevant to testimony given by Garza at the reopened hearing.


4
Under all of the circumstances we think that the Board and trial examiner erred, to respondent's possible prejudice, in denying his request that certain witnesses be recalled for this purpose.


5
The petition for enforcement of the order is therefore denied, but without prejudice in the event the Board grants respondent a further hearing at which evidence relevant to that given by Garza at the reopened hearing may be received.